CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2018 $251,212,500 $9,872.66 PROSPECTUS Dated January 25, 2006 AMENDMENT NO. 1 TO PROSPECTUS SUPPLEMENT Dated July 24, 2007 Pricing Supplement No. 601 to Registration Statement No. 333-131266 Dated April 1, 2008 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2018 We, Morgan Stanley, are offering the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2018 (the “notes”) described below on a global basis.We may redeem some or all of the notes at any time in accordance with the provisions described in the accompanying prospectus under the heading “Description of Debt Securities—Redemption and Repurchase of Debt Securities—Optional Make-whole Redemption of Debt Securities,” as supplemented by the provisions below relating to the notes. The notes offered hereby constitute a further issuance of, and will be consolidated with, the $2,250,000,000 aggregate principal amount of Fixed Rate Senior Notes Due 2018 issued by us on April 1, 2008. The notes offered hereby will have the same CUSIP number as the previously issued notes and will trade interchangeably with the previously issued Fixed Rate Senior Notes Due 2018 immediately upon settlement. Upon completion of this offering, the aggregate principal amount outstanding of all such notes will be We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes” and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” in each case subject to and as modified by the provisions described below. Principal Amount: $250,000,000 Interest Payment Dates: Each April 1 and October 1, Maturity Date: April 1, 2018 commencing on October 1, 2008 Settlement Date Interest Payment Period: Semi-annual (Original Issue Date): April 4, 2008 Minimum Denominations: $100,000 and integral multiples Interest Accrual Date: April 1, 2008 of $1,000 in excess thereof Issue Price: 100.485%, plus accrued Business Days: New York interest CUSIP: 6174466Q7 Specified Currency: U.S. dollars ISIN: US6174466Q77 Redemption Percentage Other Provisions: Optional make-whole redemption at Maturity: 100% (spread over treasury rate:plus Interest Rate: 6.625% per annum (calculated 50 basis points) on a 30/360 day count basis) Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. MORGAN STANLEY ABN AMRO ANZ SECURITIES, INC. BMO CAPITAL MARKETS CALYON DANSKE MARKETS MITSUBISHI UFJ SECURITIES MIZUHO SECURITIES USA INC. NATIXIS BLEICHROEDER INC. RBC CAPITAL MARKETS SANTANDER INVESTMENT SCOTIA CAPITAL TD SECURITIES WELLS FARGO SECURITIES BB&T CAPITAL MARKETS CABRERA CAPITAL MARKETS, LLC LOOP CAPITAL MARKETS, LLC SIEBERT CAPITAL MARKETS THE WILLIAMS CAPITAL GROUP, L.P. Supplemental Information Concerning Plan of Distribution On April 1, 2008, we agreed to sell to the managers listed below, and they severally agreed to purchase, the principal amounts of notes set forth opposite their respective names below at a net price of 100.035%, plus accrued interest, which we refer to as the “purchase price” for the notes.The purchase price equals the stated issue price of 100.485%, plus accrued interest less a combined management and underwriting commission of 0.45% of the principal amount of the notes. Name Principal Amount of Notes Morgan Stanley & Co. Incorporated $211,250,000 ABN AMRO Incorporated 2,500,000 ANZ Securities, Inc. 2,500,000 BMO Capital Markets Corp. 2,500,000 Calyon Securities (USA) Inc. 2,500,000 Danske Markets Inc. 2,500,000 Mitsubishi UFJ Securities International plc 2,500,000 Mizuho Securities USA Inc. 2,500,000 Natixis Bleichroeder Inc. 2,500,000 RBC Capital Markets Corporation 2,500,000 Santander Investment Securities Inc. 2,500,000 Scotia Capital (USA) Inc. 2,500,000 TD Securities (USA) LLC 2,500,000 Wells Fargo Securities, LLC 2,500,000 BB&T Capital Markets, a division of Scott & Stringfellow, Inc. 1,250,000 Cabrera Capital Markets, LLC 1,250,000 Loop Capital Markets, LLC 1,250,000 Muriel Siebert & Co., Inc. 1,250,000 The Williams Capital Group, L.P. 1,250,000 Total $250,000,000 With respect to notes to be offered or sold in the United Kingdom, each manager has represented and agreed (1) that it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received by such manager in connection with the issue or sale of the notes in circumstances in which Section 21(1) of the FSMA does not apply to us, and (2) that it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by such manager in relation to the notes in, from or otherwise involving the United Kingdom. Each manager has agreed that it will not offer or sell any notes, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan (which term as used herein means any person resident in Japan including any corporation or other entity organized under the laws of Japan) or to others for the re-offering or re-sale, directly or indirectly, in Japan or to a resident of Japan except pursuant to an exemption from the registration requirements of, and otherwise in compliance with, the Securities and Exchange Law of Japan and other relevant laws and regulations of Japan. Furthermore, each manager has agreed that it will not purchase, deliver, offer or sell the notes or possess or distribute offering material in relation to the notes in any jurisdiction if such purchase, delivery, offer or sale or the possession or distribution of such offering material would not be in compliance with any applicable law or regulation or if any consent, approval or permission is needed for such purchase, delivery, offer or sale or the possession or distribution by such manager or for or on behalf of us unless such consent, approval or permission has been previously obtained. Mitsubishi UFJ Securities International plc is not a U.S. registered broker-dealer and, therefore, to the extent that it intends to effect any sales of the notes in the United States, it will do so through one or more U.S. registered broker-dealers as permitted by NASD regulations. PS-2 United States Federal Income Taxation If you are a non-U.S. investor, please refer to the section in the accompanying prospectus supplement called “United States Federal Taxation—Tax Consequences to Non-U.S.
